Citation Nr: 1206448	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  07-13 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 1970.

In a March 1982 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California denied the Veteran's claim of entitlement to service connection for a nervous condition.  The Veteran appealed that decision to the Board of Veterans' Appeals (Board), which affirmed the denial in April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision by the RO in San Diego, California.  In that decision, the RO found that new and material evidence had not been received to reopen the Veteran's previously denied claim.  The Veteran timely appealed that decision to the Board.  In a January 2010 decision, the Board found that the Veteran had submitted new and material evidence and reopened the claim.  The Veteran's claim was subsequently remanded for further development.  The case returned to the Board in November 2010 and was again remanded for further development.

In April 2007, the Veteran presented testimony at a personal hearing conducted at the San Diego RO before a Decision Review Officer (DRO).  A transcript of this hearing has been associated with the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that additional development is necessary in order to fully and fairly adjudicate the Veteran's claim.

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Pursuant to the January 2010 and November 2010 remands, the Veteran was afforded a VA examination to determine the nature and etiology of his acquired psychiatric condition.  He underwent an examination in December 2010.  The examiner reviewed the claims file, obtained a history from the Veteran, and performed an examination.  She diagnosed the Veteran with paranoid schizophrenia.  Based on his own history and the treatment notes in the file, she further stated that his symptoms began several months to several years after he left military service.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the opinion provided by the December 2010 VA examiner is not adequate.  As noted above, psychoses which become disabling to a compensable degree within one year of separation from service may be presumed to have been incurred in service.  The examiner's opinion does not adequately address the question of whether the Veteran's paranoid schizophrenia manifested within that one year period.  Therefore, a supplemental opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The claims file should be forwarded to the VA examiner who performed the December 2010 VA examination.  After further review of the claims folder, including a copy of this remand, the examiner should address the following:

(A) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed paranoid schizophrenia, or symptoms thereof, manifested within one year of his discharge from military service on March 25, 1970.

The claims file must be made available to the examiner and the examiner should indicate in her report whether or not the claims file was reviewed.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If the December 2010 VA examiner is not available, then the Veteran should be scheduled for a new examination to determine the etiology of his paranoid schizophrenia.  The claims file should be made available to the examiner.  The examiner should comply with the instructions above, to include providing an opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed paranoid schizophrenia, or symptoms thereof, manifested within one year of his discharge from military service on March 25, 1970.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


